Title: To James Madison from Marien Lamar (Abstract), 17 March 1805
From: Lamar, Marien
To: Madison, James


17 March 1805, Madeira. “In consequence of some doubts arrising on the part of Mr. Mark Wylie respecting my having claim’d a Commission of Five ⅌ Cent: on the Sales of the Schooner Little Tom, and Cargoe which was wreck’d here on the 2d. of January Curt.; and as I have reason from good authority to believe he means to represent my Claim as unjust to the U. S., I herewith do myself the honor to enclose You a Certificate which will shew that I was the Sole manager of the Transaction, having superintended the whole of the Business personally without receiving any assistance, or Orders to the contrary from him. From the great attention I paid from first to last, wherein I much exceeded my Obligation for the Interest of the Concern’d; I therefore considerd myself fully entitled to this Comn: being no more than the establish’d One in the Island for any common mercantile Transaction. Should Mr Mark Wylie start any other Objections or doubts on this head I can upon Information very easily forward any Documents that may be judged necessary for the further Elucidation of the Business, which I flatter myself will afford every Satisfaction that can be wish’d for. Trusting however th<at> the Certificate from the Custom House will be suf<fi>cient for Your Govt: & that my Conduct will meet You<r> approbation.”
